DETAILED ACTION 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 12/23/2019 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirano (US 5747682)

Regarding claim 1, Hirano teaches a computing system for estimating surface friction coefficients, (see fig 2, See Hirano, Col. 4, lines 4-9) wherein the computing system comprises: at least one processor; and a memory comprising instructions that, when executed, cause the at least one processor to: cause excitation of a first rear wheel of a vehicle using a first lateral force that causes the first rear wheel to initiate turning in a first lateral direction; (See Hirano, fig. 4 that depicts a model for analyzing a state of motion of a vehicle, see Col. 6 lines 56-60 that describes the excitation of a wheel.) determine one or more slip angles that result from excitation of the first rear wheel; (See Hirano, Col.  identify a surface friction coefficient, the surface friction coefficient being based at least in part on a relationship between changes in magnitude of the first lateral force and the one or more slip angles; (See Hirano, Col. 7, lines 61-64 that describe the relationship between the first lateral force delta and the slip angle) and cause maneuvering of the vehicle to be based at least in part on the surface friction coefficient. ((See Hirano, Col. 14, lines 5-13), see also Hirano, Col. 13, lines 38-45 that describes the motion of vehicle being based on the friction coefficient)

Regarding claim 10, Hirano teaches the system of claim 1, wherein the first rear wheel comprises a rear-most wheel relative to at least one other rear wheel of the vehicle. (See Hirano, fig 5 that depicts wheel Bl/Br)

Regarding claim 11, Hirano teaches an apparatus for estimating surface friction coefficients, the apparatus comprising: means for causing excitation of a first rear wheel of a vehicle using a first lateral force that causes the first rear wheel to initiate turning in a first lateral direction; (See Hirano, Col. 6 lines 56-60) means for determining one or more slip angles that result from excitation of the first rear wheel; (See Hirano, Col. 5, lines 36-38 and lines 53-55) means for identifying a surface friction coefficient, the surface friction coefficient being based at least in part on a relationship between changes in magnitude of the first lateral force and the one or more slip angles; (See Hirano, Col. 13, lines 20-29) and means for causing maneuvering of the vehicle to be based at least in part on the surface friction coefficient. (See Hirano, Col. 14, lines 5-13)

Regarding claim 12, Hirano teaches a method for estimating surface friction coefficients, (see Hirano, fig 7 that depicts the steps in estimating a friction coefficient) the method comprising: causing excitation of a first rear wheel of a vehicle using a first lateral force that causes the first rear wheel to initiate turning in a first lateral direction; (See Hirano, Col. 6 lines 56-60) determining one or more slip angles that result from excitation of the first rear wheel; (See Hirano, Col. 5, lines 36-38 and lines 53-55) identifying a surface friction coefficient, the surface friction coefficient being based at least in part on a relationship between changes in magnitude of the first lateral force and the one or more slip angles; (See Hirano, Col. 13, lines 20-29) and causing maneuvering of the vehicle to be based at least in part on the surface friction coefficient. (See Hirano, Col. 14, lines 5-13) 


Allowable subject matter
Claims 2-9, 13-20 are objected to as being dependent upon rejected base claims but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

With regard to claim 2, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the instructions further cause the at least one processor to: determine a second lateral force to excite a second rear wheel; and provide a control signal configured to maintain a force balance between at least the first lateral force and the second lateral force.

With regard to claim 3, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein to determine the second lateral force, the instructions further cause the at least one processor to: determine the second lateral force based on a target steering angle 

With regard to claim 4, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the instructions further cause the at least one processor to: increase at least one of: the first lateral force or the second lateral force, until a slip angle threshold is satisfied.

With regard to claim 5, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the instructions further cause the at least one processor to: determine whether the one or more slip angles satisfy a slip angle threshold; in response to determining that the one or more slip angles satisfy the slip angle threshold, determine a peak magnitude of the first lateral force; and transmit, to a remote server, slip angle data including at least one of the one or more slip angles and the peak magnitude of the first lateral force; and receive, from the remote server, the surface friction coefficient.

With regard to claim 6, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the instructions further cause the at least one processor to: determine whether a threshold amount of slip angle data has been received, wherein the threshold amount of slip angle data is a minimum amount of slip angle data required to allow extrapolation of a relationship trend that approximates at least one known tire model curve; cease excitation of the first rear wheel.



With regard to claim 8, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein, when in a cornering mode, the instructions further cause the at least one processor to: determine a reference lateral force value; and determine, based at least in part on the reference lateral force value, a second lateral force to be applied to a second rear wheel. 

With regard to claim 9, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the instructions further cause the at least one processor to: determine a longitudinal force to apply to the first rear wheel; cause excitation of the first rear wheel of the vehicle using the longitudinal force; and determine, based at least in part on a combined-slip effect from the longitudinal force and the first lateral force, the surface friction coefficient.

With regard to claim 13, the prior art does not teach or suggest, in addition to the other limitations, further comprising: determining a second lateral force to excite a second rear wheel; and providing a control signal configured to maintain a force balance between at least the first lateral force and the second lateral force.

With regard to claim 14, the prior art does not teach or suggest, in addition to the other limitations, further comprising: determining the second lateral force based on a target steering angle of the second wheel as a product of a target steering angle of the first wheel multiplied by a control gain.

With regard to claim 15, the prior art does not teach or suggest, in addition to the other limitations, further comprising: increasing at least one of: the first lateral force or the second lateral force, until a slip angle threshold is satisfied. 

With regard to claim 16, the prior art does not teach or suggest, in addition to the other limitations, further comprising: determining whether the one or more slip angles satisfy a slip angle threshold; in response to determining that the one or more slip angles satisfy the slip angle threshold, determining a peak magnitude of the first lateral force; transmitting, to a remote server, slip angle data, including at least one of the one or more slip angles, and the peak magnitude of the first lateral force; and receiving, from the remote server, the surface friction coefficient. 

With regard to claim 17, the prior art does not teach or suggest, in addition to the other limitations, further comprising: determining whether a threshold amount of slip angle data has been received, wherein the threshold amount of slip angle data is a minimum amount of slip angle data required to allow extrapolation of a relationship trend that approximates at least one known tire model curve; and responsive to determining that the threshold amount of slip angle data has been received, ceasing excitation of the first rear wheel.

With regard to claim 18, the prior art does not teach or suggest, in addition to the other limitations, further comprising: determining a driving mode of the vehicle from at least one of: a cornering mode or a straight driving mode; and determining, based at least in part on the driving mode, directionality of the first lateral force.



With regard to claim 20, the prior art does not teach or suggest, in addition to the other limitations, further comprising: determining a longitudinal force to apply to the first rear wheel; causing excitation of the first rear wheel of the vehicle using the longitudinal force; and determining, based at least in part on a combined-slip effect from the longitudinal force and the first lateral force, the surface friction coefficient.

Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward estimating surface friction coefficients using rear-wheel steering excitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661                                                                                                                                                                                                        

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661